Title: To Thomas Jefferson from Nathaniel Macon, 25 April 1808
From: Macon, Nathaniel
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Washington 25 April 1808
                        

                        The enclosed came to hand after the nomination of Mr. Daniel had been made, and are only now sent for your satisfaction
                  I am sir yr. most obt. sert.
                        
                            Nathl Macon
                     
                        
                    